McClellan, C. J.
This cause was tried by the circuit court of St. Clair county, sitting at Pell City in said county, under the supposed authority of ordinance No. 390, nominally adopted by the Constitutional Convention of 1901, and certain acts of the legislature intended to carry said ordinance into effect. That ordinance and those acts were held in Ex parte Birmingham & Atlantic Railroad Co., (MS.) to be void. It follows that there was no authority of law for holding said court at Pell City, and, on the principles declared in Ex parte Branch, 63 Ala., 383, and Jackson et al v. State, 102 Ala. 76, it must be now ruled that the judgment rendered at Pell City on the trial then had is void, and will not support an appeal.
Appeal dismissed.